UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of October 27, 2009: PG&E Corporation 370,960,212 Pacific Gas and Electric Company 264,374,809 PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 8 Condensed Consolidated Balance Sheets 9 Condensed Consolidated Statements of Cash Flows 11 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 13 NOTE 2: New and Significant Accounting Policies 13 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 18 NOTE 4: Debt 22 NOTE 5: Equity 23 NOTE 6: Earnings Per Share 23 NOTE 7: Derivatives and Hedging Activities 25 NOTE 8: Fair Value Measurements 29 NOTE 9: Related Party Agreements and Transactions 33 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 33 NOTE 11: Commitments and Contingencies 34 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 41 Forward-Looking Statements 43 Results of Operations 44 Liquidity and Financial Resources 51 Contractual Commitments 55 Capital Expenditures 55 Off-Balance Sheet Arrangements 56 Contingencies 56 Regulatory Matters 56 Risk Management Activities 60 Critical Accounting Policies 61 New Accounting Policies 61 Accounting Pronouncements Issued But Not Yet Adopted 63 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 65 ITEM 4. CONTROLS AND PROCEDURES 65 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 66 ITEM 1A. RISK FACTORS 66 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 66 ITEM 5. OTHER INFORMATION 67 ITEM 6. EXHIBITS 68 2 PART I.FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) 2009 2008 2009 2008 Operating Revenues Electric $ 2,630 $ 2,880 $ 7,610 $ 8,039 Natural gas 605 794 2,250 2,946 Total operating revenues 3,235 3,674 9,860 10,985 Operating Expenses Cost of electricity 997 1,282 2,763 3,406 Cost of natural gas 134 351 879 1,613 Operating and maintenance 1,047 983 3,144 3,010 Depreciation, amortization, and decommissioning 450 419 1,298 1,240 Total operating expenses 2,628 3,035 8,084 9,269 Operating Income 607 639 1,776 1,716 Interest income 1 23 27 82 Interest expense (174 ) (178 ) (533 ) (550 ) Other income (expense), net 23 (14 ) 63 (4 ) Income Before Income Taxes 457 470 1,333 1,244 Income tax provision 136 163 376 413 Net Income 321 307 957 831 Preferred stock dividend requirement of subsidiary 3 3 10 10 Income Available for Common Shareholders $ 318 $ 304 $ 947 $ 821 Weighted Average Common Shares Outstanding, Basic 370 357 367 356 Weighted Average Common Shares Outstanding, Diluted 388 358 386 357 Net Earnings Per Common Share, Basic $ 0.84 $ 0.83 $ 2.53 $ 2.25 Net Earnings Per Common Share, Diluted $ 0.83 $ 0.83 $ 2.49 $ 2.24 Dividends Declared Per Common Share $ 0.42 $ 0.39 $ 1.26 $ 1.17 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) September 30, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 700 $ 219 Restricted cash 569 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 807 685 Regulatory balancing accounts 882 1,197 Inventories: Gas stored underground and fuel oil 141 232 Materials and supplies 204 191 Income taxes receivable 58 120 Prepaid expenses and other 640 718 Total current assets 5,610 6,403 Property, Plant, and Equipment Electric 29,875 27,638 Gas 10,524 10,155 Construction work in progress 1,767 2,023 Other 15 17 Total property, plant, and equipment 42,181 39,833 Accumulated depreciation (13,997 ) (13,572 ) Net property, plant, and equipment 28,184 26,261 Other Noncurrent Assets Regulatory assets 5,931 5,996 Nuclear decommissioning funds 1,870 1,718 Income taxes receivable 506 - Other 450 482 Total other noncurrent assets 8,757 8,196 TOTAL ASSETS $ 42,551 $ 40,860 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) September 30, 2009 December 31, 2008 LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ 500 $ 287 Long-term debt, classified as current 342 600 Energy recovery bonds, classified as current 382 370 Accounts payable: Trade creditors 864 1,096 Disputed claims and customer refunds 816 1,580 Regulatory balancing accounts 629 730 Other 370 343 Interest payable 794 802 Income taxes payable 589 - Deferred income taxes 172 251 Other 1,491 1,567 Total current liabilities 6,949 7,626 Noncurrent Liabilities Long-term debt 9,839 9,321 Energy recovery bonds 928 1,213 Regulatory liabilities 4,152 3,657 Pension and other postretirement benefits 2,221 2,088 Asset retirement obligations 1,545 1,684 Income taxes payable - 35 Deferred income taxes 4,321 3,397 Deferred tax credits 90 94 Other 2,092 2,116 Total noncurrent liabilities 25,188 23,605 Commitments and Contingencies Equity Shareholders’ Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 370,877,751 common and 670,552 restricted shares in 2009 and issued 361,059,116 common and 1,287,569 restricted shares in 2008 6,265 5,984 Reinvested earnings 4,097 3,614 Accumulated other comprehensive loss (200 ) (221 ) Total shareholders’ equity 10,162 9,377 Noncontrolling Interest – Preferred Stock of Subsidiary 252 252 Total equity 10,414 9,629 TOTAL LIABILITIES AND EQUITY $ 42,551 $ 40,860 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 957 $ 831 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,455 1,388 Allowance for equity funds used during construction (71 ) (51 ) Deferred income taxes and tax credits, net 301 482 Other changes in noncurrent assets and liabilities 61 87 Effect of changes in operating assets and liabilities: Accounts receivable 20 (181 ) Inventories 78 (153 ) Accounts payable (159 ) (100 ) Disputed claims and customer refunds (700 ) - Income taxes receivable/payable 658 177 Regulatory balancing accounts, net 226 (94 ) Other current assets 27 (123 ) Other current liabilities (50 ) (68 ) Other 4 (3 ) Net cash provided by operating activities 2,807 2,192 Cash Flows from Investing Activities Capital expenditures (3,022 ) (2,691 ) Decrease (increase) in restricted cash 732 (3 ) Proceeds from nuclear decommissioning trust sales 1,177 1,121 Purchases of nuclear decommissioning trust investments (1,219 ) (1,161 ) Other 14 (41 ) Net cash used in investing activities (2,318 ) (2,775 ) Cash Flows from Financing Activities Net borrowings under revolving credit facility - 283 Net (repayment) issuance of commercial paper, net of discount of $3 million in 2009 and $9 million in 2008 (290 ) 524 Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $16 million in 2009 and $2 million in 2008 1,193 693 Long-term debt matured or repurchased (909 ) (454 ) Energy recovery bonds matured (273 ) (260 ) Common stock issued 211 150 Common stock dividends paid (435 ) (406 ) Other (4 ) (41 ) Net cash (used in) provided by financing activities (8 ) 489 Net change in cash and cash equivalents 481 (94 ) Cash and cash equivalents at January 1 219 345 Cash and cash equivalents at September 30 $ 700 $ 251 6 Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ (493 ) $ (449 ) Income taxes, net 437 146 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 156 $ 140 Capital expenditures financed through accounts payable 229 224 Noncash common stock issuances 50 6 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) 2009 2008 2009 2008 Operating Revenues Electric $ 2,630 $ 2,880 $ 7,610 $ 8,039 Natural gas 605 794 2,250 2,946 Total operating revenues 3,235 3,674 9,860 10,985 Operating Expenses Cost of electricity 997 1,282 2,763 3,406 Cost of natural gas 134 351 879 1,613 Operating and maintenance 1,047 982 3,143 3,009 Depreciation, amortization, and decommissioning 450 419 1,298 1,239 Total operating expenses 2,628 3,034 8,083 9,267 Operating Income 607 640 1,777 1,718 Interest income 3 20 29 77 Interest expense (162 ) (170 ) (501 ) (528 ) Other income (expense), net 16 (2 ) 52 24 Income Before Income Taxes 464 488 1,357 1,291 Income tax provision 111 167 374 421 Net Income 353 321 983 870 Preferred stock dividend requirement 3 3 10 10 Income Available for Common Stock $ 350 $ 318 $ 973 $ 860 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) September 30, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 511 $ 52 Restricted cash 569 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 807 685 Related parties 2 2 Regulatory balancing accounts 882 1,197 Inventories: Gas stored underground and fuel oil 141 232 Materials and supplies 204 191 Income taxes receivable 63 25 Prepaid expenses and other 635 705 Total current assets 5,423 6,130 Property, Plant, and Equipment Electric 29,875 27,638 Gas 10,524 10,155 Construction work in progress 1,767 2,023 Total property, plant, and equipment 42,166 39,816 Accumulated depreciation (13,983 ) (13,557 ) Net property, plant, and equipment 28,183 26,259 Other Noncurrent Assets Regulatory assets 5,931 5,996 Nuclear decommissioning funds 1,870 1,718 Related parties receivable 26 27 Income taxes receivable 518 - Other 365 407 Total other noncurrent assets 8,710 8,148 TOTAL ASSETS $ 42,316 $ 40,537 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) September 30, 2009 December 31, 2008 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term borrowings $ 500 $ 287 Long-term debt, classified as current 95 600 Energy recovery bonds, classified as current 382 370 Accounts payable: Trade creditors 864 1,096 Disputed claims and customer refunds 816 1,580 Related parties 14 25 Regulatory balancing accounts 629 730 Other 371 325 Interest payable 777 802 Income tax payable 612 53 Deferred income taxes 177 257 Other 1,289 1,371 Total current liabilities 6,526 7,496 Noncurrent Liabilities Long-term debt 9,491 9,041 Energy recovery bonds 928 1,213 Regulatory liabilities 4,152 3,657 Pension and other postretirement benefits 2,170 2,040 Asset retirement obligations 1,545 1,684 Income taxes payable - 12 Deferred income taxes 4,353 3,449 Deferred tax credits 90 94 Other 2,057 2,064 Total noncurrent liabilities 24,786 23,254 Commitments and Contingencies Shareholders’ Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2009 and 2008 1,322 1,322 Additional paid-in capital 3,022 2,331 Reinvested earnings 6,597 6,092 Accumulated other comprehensive loss (195 ) (216 ) Total shareholders’ equity 11,004 9,787 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 42,316 $ 40,537 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 983 $ 870 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,439 1,388 Allowance for equity funds used during construction (71 ) (51 ) Deferred income taxes and tax credits, net 274 470 Other changes in noncurrent assets and liabilities 95 55 Effect of changes in operating assets and liabilities: Accounts receivable 20 (179 ) Inventories 78 (153 ) Accounts payable (151 ) (85 ) Disputed claims and customer refunds (700 ) - Income taxes receivable/payable 534 208 Regulatory balancing accounts, net 226 (94 ) Other current assets 26 (125 ) Other current liabilities (62 ) (80 ) Other 3 (4 ) Net cash provided by operating activities 2,694 2,220 Cash Flows from Investing Activities Capital expenditures (3,022 ) (2,691 ) Decrease (increase) in restricted cash 732 (3 ) Proceeds from nuclear decommissioning trust sales 1,177 1,121 Purchases of nuclear decommissioning trust investments (1,219 ) (1,161 ) Other 7 21 Net cash used in investing activities (2,325 ) (2,713 ) Cash Flows from Financing Activities Net borrowings under revolving credit facility - 283 Net (repayment) issuance of commercial paper, net of discount of $3 million in 2009 and $9 million in 2008 (290 ) 524 Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $12 million in 2009 and $2 million in 2008 847 693 Long-term debt matured or repurchased (909 ) (454 ) Energy recovery bonds matured (273 ) (260 ) Preferred stock dividends paid (10 ) (10 ) Common stock dividends paid (468 ) (426 ) Equity contribution 688 90 Other 6 (31 ) Net cash provided by financing activities 90 409 Net change in cash and cash equivalents 459 (84 ) Cash and cash equivalents at January 1 52 141 Cash and cash equivalents at September 30 $ 511 $ 57 11 Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ (481 ) $ (436 ) Income taxes, net 297 138 Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 229 $ 224 See accompanying Notes to the Condensed Consolidated Financial Statements. 12 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement, and transmission; and natural gas procurement, transportation, and storage.The Utility is regulated primarily by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This quarterly report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation’s Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility’s Condensed Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries, as well as the accounts of variable interest entities (“VIEs”) for which the Utility absorbs a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.PG&E Corporation’s and the Utility’s Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented.The information at December 31, 2008 in both PG&E Corporation’s and the Utility’s Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2008.PG&E Corporation’s and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2008, together with the information incorporated by reference into such report, is referred to in this quarterly report on Form 10-Q as the “2008 Annual Report.” The accounting policies used by PG&E Corporation and the Utility are discussed in Notes 1 and 2 of the Notes to the Consolidated Financial Statements in the 2008 Annual Report.Any significant changes to those policies or new significant policies are described in Note 2 below. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions based on a wide range of factors, including future regulatory decisions and economic conditions that are difficult to predict.Some of the more critical estimates and assumptions, discussed further below in these notes, relate to the Utility’s regulatory assets and liabilities, environmental remediation liability, asset retirement obligations (“ARO”), income tax-related assets and liabilities, pension plan and other postretirement plan obligations, and accruals for legal matters.Management believes that its estimates and assumptions reflected in the Condensed Consolidated Financial Statements are appropriate and reasonable.A change in management’s estimates or assumptions could result in an adjustment that would have a material impact on PG&E Corporation’s and the Utility’s financial condition and results of operations during the period in which such change occurred. This quarterly report should be read in conjunction with PG&E Corporation’s and the Utility’s audited Consolidated Financial Statements and Notes to the Consolidated Financial Statements in the 2008 Annual Report. NOTE 2: NEW AND SIGNIFICANT ACCOUNTING POLICIES Significant Accounting Policies Consolidation of Variable Interest Entities PG&E Corporation and the Utility are required to consolidate any entity over which it has control.In most cases, control can be determined based on majority ownership.However, for certain entities, control is difficult to discern based on voting equity interests only.These entities are referred to as VIEs.Characteristics of a VIE include equity investment at risk that is not sufficient to permit the entity to finance its activities without additional subordinated financial support from other parties, or equity investors that lack any of the characteristics of a controlling financial interest.The primary beneficiary, defined as the entity that absorbs a majority of the expected losses of the VIE, receives a majority of the expected residual returns of the VIE, or both, is required to consolidate the VIE. 13 The Utility’s exposure to VIEs relates primarily to entities with which it has a power purchase agreement.For those entities, the Utility assesses operational risk, commodity price risk, credit risk, and tax benefit risk on a qualitative basis to determine whether the Utility is a primary beneficiary of the entity and is required to consolidate the entity.This qualitative assessment also typically involves comparing the contract life to the economic life of the plant to consider the significance of the commodity price risk that the Utility might absorb.As of September 30, 2009, the Utility is not the primary beneficiary of any entities with which it has power purchase agreements. Although the Utility is not required to consolidate any of these VIEs as of September 30, 2009, it held a significant variable interest in three VIEs as a result of being a party to the following power purchase agreements: · A 25-year power purchase agreement approved by the CPUC in 2009 to purchase energy from a 250-megawatt (“MW”) solar photovoltaic energy facility beginning on the date of commercial operations (expected in 2012); · A 20-year power purchase agreement approved by the CPUC in 2009 to purchase energy from a 550-MW solar photovoltaic energy facility beginning on the date of commercial operations (expected in 2013); and · A 25-year power purchase agreement approved by the CPUC in 2008 to purchase energy from a 554-MW solar trough facility beginning on the date of commercial operations (expected in Each of these VIEs is a subsidiary of another company whose activities are financed primarily through equity from investors and proceeds from non-recourse project-specific debt financing.Activities of the VIEs consist of renewable energy production from electric generating facilities for sale to the Utility.Under each of the power purchase agreements, the Utility is obligated to purchase as-delivered electric generation output from the VIEs.The Utility does not provide any other financial or other support to these VIEs.The Utility’s financial exposure is limited to the amounts paid for delivered electricity. Asset Retirement Obligations See Note 2 of the Notes to the Consolidated Financial Statements in the 2008 Annual Report for a discussion of PG&E Corporation’s and the Utility’s accounting policy for ARO.A reconciliation of the changes in the ARO liability is as follows: (in millions) ARO liability at December 31, 2008 $ 1,684 Revision in estimated cash flows (172 ) Accretion 73 Liabilities settled (40 ) ARO liability at September 30, 2009 $ 1,545 Detailed studies of the cost to decommission the Utility’s nuclear power plants are conducted every three years in conjunction with the filing of the Nuclear Decommissioning Cost Triennial Proceedings.Estimated cash flows were revised as a result of the studies completed in the first quarter of 2009. Pension and Other Postretirement Benefits PG&E Corporation and the Utility provide a non-contributory defined benefit pension plan for certain employees and retirees (referred to collectively as “pension benefits”), contributory postretirement medical plans for certain employees and retirees and their eligible dependents, and non-contributory postretirement life insurance plans for certain employees and retirees (referred to collectively as “other benefits”).PG&E Corporation and the Utility use a December 31 measurement date for all plans. The net periodic benefit costs as reflected in PG&E Corporation’s Condensed Consolidated Statements of Income as a component of Operating and maintenance for the three and nine months ended September 30, 2009 and 2008 were as follows: 14 Pension Benefits Other Benefits Three Months Ended September 30, Three Months Ended September 30, (in millions) 2009 2008 2009 2008 Service cost for benefits earned $ 62 $ 59 $ 7 $ 7 Interest cost 158 148 23 21 Expected return on plan assets (144 ) (173 ) (17 ) (22 ) Amortization of transition obligation - - 6 6 Amortization of prior service cost 16 12 4 4 Amortization of unrecognized (gain) loss 27 1 1 (3 ) Net periodic benefit cost 119 47 24 13 Less: transfer to regulatory account (1) (78 ) (5 ) - - Total $ 41 $ 42 $ 24 $ 13 (1) For the three months ended September 30, 2009 and 2008, the Utility recorded $78 million as an addition to the existing pension regulatory asset and $5 million as a reduction to the existing pension regulatory liability, respectively, to reflect the difference between pension expense or income for accounting purposes and pension expense or income for ratemaking purposes, which is based on a funding approach. Pension Benefits Other Benefits Nine Months Ended September 30, Nine Months Ended September 30, (in millions) 2009 2008 2009 2008 Service cost for benefits earned $ 194 $ 177 $ 22 $ 22 Interest cost 468 436 66 61 Expected return on plan assets (434 ) (522 ) (51 ) (70 ) Amortization of transition obligation - - 19 19 Amortization of prior service cost 39 35 12 12 Amortization of unrecognized (gain) loss 76 1 2 (11 ) Net periodic benefit cost 343 127 70 33 Less: transfer to regulatory account (1) (221 ) (3 ) - - Total $ 122 $ 124 $ 70 $ 33 (1) For the nine months ended September 30, 2009 and 2008, the Utility recorded $221 million as an addition to the existing pension regulatory asset and $3 million as a reduction to the existing pension regulatory liability, respectively, to reflect the difference between pension expense or income for accounting purposes and pension expense or income for ratemaking purposes, which is based on a funding approach. There was no material difference between PG&E Corporation’s and the Utility’s consolidated net periodic benefit costs for the three and nine months ended September 30, 2009 and 2008. Adoption of New Accounting Pronouncements Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133 On January 1, 2009, PG&E Corporation and the Utility adopted Statement of Financial Accounting Standards (“SFAS”) No. 161, “Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133” (“SFAS No. 161”).SFAS No. 161 requires an entity to provide qualitative disclosures about its objectives and strategies for using derivative instruments and quantitative disclosures that detail the fair value amounts of, and gains and losses on, derivative instruments.SFAS No. 161 also requires disclosures about credit risk-related contingent features of derivative instruments.(See Note 7 of the Notes to the Condensed Consolidated Financial Statements.) 15 Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No. 51 On January 1, 2009, PG&E Corporation and the Utility adopted SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No. 51” (“SFAS No. 160”).SFAS No. 160 establishes accounting and reporting standards for a noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.SFAS No. 160 defines a “noncontrolling interest,” previously called a “minority interest,” as the portion of equity in a subsidiary not attributable, directly or indirectly, to a parent.Among other items, SFAS No. 160 requires that an entity (1) include a noncontrolling interest in its consolidated statement of financial position within equity separate from the parent’s equity, (2) report amounts inclusive of both the parent’s and noncontrolling interest’s shares in consolidated net income, and (3) separately report the amounts of consolidated net income attributable to the parent and noncontrolling interest on the consolidated statement of operations.If a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary must be measured at fair value, and a gain or loss must be recognized in net income based on such fair value. PG&E Corporation has reclassified its noncontrolling interest in the Utility from Preferred Stock of Subsidiaries to equity in PG&E Corporation’s Condensed Consolidated Financial Statements in accordance with SFAS No. 160 for all periods presented.The Utility had no material noncontrolling interests in consolidated subsidiaries as of September 30, 2009 and December 31, 2008. PG&E Corporation and the Utility applied the presentation and disclosure requirements of SFAS No. 160 retrospectively.Other than the change in presentation of noncontrolling interests, adoption of SFAS No. 160 did not have a material impact on PG&E Corporation’s or the Utility’s Condensed Consolidated Financial Statements. Issuer’s Accounting for Liabilities Measured at Fair Value with a Third-Party Credit Enhancement On January 1, 2009, PG&E
